COWART, Judge,
dissenting:
A criminal information must unequivocally allege the facts upon which the court’s jurisdiction is based. When the circuit court has jurisdiction over a felony charge and the county court has jurisdiction over a misdemeanor charge, an information dis-junctively alleging facts charging a felony or a misdemeanor is defective and legally insufficient to invoke the jurisdiction of either court. Young v. State, 439 So.2d 306 (Fla. 5th DCA 1983), and Nelson v. State, 398 So.2d 920 (Fla. 5th DCA 1981), are correct. See the dissent to Fike v. State, 455 So.2d 628 (Fla. 5th DCA 1984).